Citation Nr: 0121495	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  97-04 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1990.  He died in June 1995.  The appellant is the veteran's 
widow.

This appeal arose from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The case was later 
transferred to the Houston, Texas RO.  The appellant appeared 
and testified before the undersigned Member of the Board of 
Veterans' Appeals (the Board) at a personal hearing at the RO 
in Houston, Texas, in September 1997. 

In an August 1998 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.  In 
essence, the Board determined that granting service 
connection for the veteran's death from alcohol related 
disabilities was prohibited by law.  The appellant appealed 
to the United States Court of Appeals for Veterans Claims 
(the Court).  

An August 2000 Joint Motion For Partial Remand And To Stay 
Further Proceedings requested that the Court vacate the 
August 1998 Board decision because the Board failed to 
distinguish between alcohol abuse and alcohol dependence, 
which were noted to be separate conditions, so that proper 
consideration could be given to the veteran's diagnosis of 
alcohol dependence as it related to service connection for 
the cause of the veteran's death.  On August 9, 2000, a Court 
Order, based on the August 2000 Joint Motion, vacated the 
Board's August 1998 decision.  The Court remanded the matter 
to the Board.  

In November 2000, the Board contacted the attorney who had 
represented the 
Appellant before the Court.  In essence, the Board inquired 
as to whether the attorney would be representing the 
appellant in the future and whether the attorney had any 
additional evidence and argument to submit.  No response was 
received.  

In February 2001, the Board wrote to the appellant, informing 
her that the attorney had not responded to its November 2000 
letter.  The appellant was offered the opportunity to submit 
additional evidence and argument in support of her claim.  In 
June 2001, the appellant contacted the Board by telephone.  
She stated that he had no further evidence or argument to 
submit and she requested the Board to proceed with 
adjudication of her claim. 


FINDINGS OF FACT

1.  The veteran died in June 1995 of aspiration pneumonia of 
the left lower lobe with abscess due to probable sepsis as a 
consequence of ethanol related syncope.  Other significant 
conditions contributing to death but not related to the 
underlying cause of death were fatty liver, gastritis and 
acute tubular necrosis of the kidneys.  

2.  At the time of the veteran's death, service connection 
was in effect for lumbosacral strain, 20 percent disabling.

3.  The evidence shows that the veteran's death in June 1995 
was from alcohol-related disabilities.  The veteran's death 
was not proximately due to or the result of his service-
connected back disability.


CONCLUSIONS OF LAW

1.  The claim for entitlement to direct service connection 
for the cause of the veteran's death due to an alcohol-
related disability is without legal merit.  38 U.S.C.A. §§ 
105, 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§  105, 1110, 1310 (West 1991 
and Supp. 1996); 38 C.F.R. 3.1(n), 3.301, 3.310, §§ 3.312 
(2000); Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 
2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  In essence, the appellant asserts that 
the veteran began drinking during service.  She further 
contends, in substance, that the veteran's alcoholism was a 
form of self-medication for pain related to his service-
connected back condition.  She argues that the veteran's 
alcoholism was therefore related to his service and his death 
from alcohol-related disabilities was due to his service.  
She accordingly contends that service connection for the 
cause of the veteran's death is warranted.

In the interest of clarity, the pertinent law and VA 
regulations will initially be discussed. The factual 
background of this case will be reviewed. Finally, the Board 
will analyze the appellant's claim and render a decision.

Relevant law and regulations

Service connection - in general

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. § 
3.310 (2000); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

Misconduct/alcoholism

In general, the law provides that no compensation may be paid 
for a disability which results from the veteran's own willful 
misconduct or abuse of alcohol or drugs.  Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101- 
508, § 8052, 104 Stat. 1388, 1388- 351; 38 U.S.C.A. §§ 105, 
1110 (West 1991); 38 C.F.R. §§ 3.1(n), 3.301(c) (2000).

A recent decision of the United States Court of Appeals for 
the Federal Circuit ("Federal Circuit"), however, sheds 
additional light on the law and regulations pertaining to 
misconduct.

In Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001), 
the Federal Circuit noted that 38 U.S.C.A. § 1110 was amended 
by § 8052(a)(2) of the Omnibus Budget Reconciliation Act of 
1990 ("OBRA"), Pub. L. No. 101-508, 104 Stat. 1388, 1388- 91. 
The OBRA of 1990 added the words "or abuse of alcohol or 
drugs" to 38 U.S.C.A. § 1110, supra.  The Federal Circuit 
noted held that the current version of 38 U.S.C.A. § 1110, 
when read in light of its legislative history, does not 
preclude a veteran from receiving compensation for alcohol or 
drug-related disabilities arising secondarily from a service-
connected disability.  The Federal Circuit stated:

We think the best interpretation of the statute is that it 
precludes compensation only in two situations: 1) for primary 
alcohol abuse disabilities; and 2) for secondary disabilities 
(such as cirrhosis of the liver) that result from primary 
alcohol abuse.  By "primary," we mean an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  We do not think that the language of 
§ 1110 precludes compensation in the third situation -- i.e., 
Allen's alleged case -- where an alcohol abuse disability 
arises secondarily from or as evidence of the increased 
severity of a non-willful misconduct, service-connected 
disorder.  By using the terms "disability resulting from" or 
"disability [that] is a result of," we think that Congress 
intended the cause of the disability to be determinative in 
assessing whether, under § 1110, a disability qualifies for 
either authorization for compensation under the provision or 
whether it fits within the language of express exclusion from 
compensation. ... Thus, compensation is authorized if the 
disability is caused by an "injury suffered or disease 
contracted in line of duty."  Compensation is precluded if 
the disability is caused by "the veteran's own . . . abuse of 
alcohol or drugs." 

Standard of review

It is the Board's responsibility to review the entire record 
on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim. See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual background

Service medical records

As noted by the Board in the Introduction, the veteran served 
from July 1966 to July 1990.

The veteran's service medical records reveal multiple 
periodic references to back pain beginning in 1974, for which 
he was often given medication.  It was noted in September 
1974 that the veteran had mild muscle spasm of the left 
paravertebral area, which was not improved on Valium.  Low 
back pain of uncertain etiology was diagnosed later in 
September 1974.  Low back pain of two days duration was noted 
in August 1976.  X-rays of the low back in November 1976 did 
not show any significant radiographic abnormality.  The 
assessment in October 1977 was mild muscle strain.  He 
complained of low back pain of four days duration in July 
1978 and of five days duration in December 1978.  He noted 
intermittent low back pain for the previous three weeks in 
October 1980.  He was given a corset for back pain in 
November 1983 and was sent to Physical Therapy, which it was 
noted that he had full active range of motion of the trunk 
with tight hamstrings.  The veteran indicated later in 
November 1983 that his condition had improved with therapy, 
although he noted a significant increase in back pain 
(described as 8/9) the previous weekend when he moved the 
wrong way.  

A medical assessment in February 1985 was elevated bilirubin 
of unknown etiology, which was noted to be consistent with 
hepatic dysfunction; and it was also noted that with the 
veteran's history of drinking over the weekend, the elevated 
bilirubin could be due to toxicity secondary to alcohol.  The 
assessment in May 1985 was past history of abnormal liver 
function, most likely secondary to alcohol.  He noted on his 
April 1986 medical history report that he had recurrent back 
pain; he was not wearing a brace or back support.  Medical 
assessment later in April 1986 included alcohol dependency; 
it was noted that the veteran needed to enter a formal 
rehabilitation program and that he should control his alcohol 
withdrawal with Valium.  On service medical examinations in 
October 1986 and February 1988, the veteran's spine was noted 
to be normal and he had a physical profile of "1" (which is 
normal) for all body areas.  He complained in August 1989 of 
back pain, with radiation to the left side, for a week; the 
assessment was upper back strain.

Post-service history

On VA compensation and pension examination in October 1990, 
the veteran said that he injured his upper and lower back in 
1970 in a helicopter crash and that an acute sprain of the 
thoracic and lumbar spine had been diagnosed.  He indicated 
that he continued to have back pain approximately 1-2 times a 
week, with greater pain on prolonged sitting and, sometimes, 
on prolonged standing or walking.  The lower back pain did 
not radiate to the lower extremities.  The veteran was not 
taking any medication; he said that he got relief by doing 
back exercises that were prescribed by a physician.  Physical 
examination revealed mild paravertebral muscle spasm of the 
thoracic and lumbar spine.  Range of low back motion included 
forward flexion of 85 degrees, backward extension of 30 
degrees, and lateral bending of 35 degrees; there was no 
limitation of rotation.  X-rays of the thoracic and 
lumbosacral spine were noted to be within normal limits.  The 
pertinent diagnoses were history of acute sprain involving 
the thoracic and lumbar spine; and arthralgias of the 
thoracic and lumbar spine, recurrent.

A claim for service connection for several disabilities, 
including recurrent upper and lower back pain, was received 
by VA in August 1990.  Entitlement to service connection for 
lumbosacral strain was granted by rating decision dated in 
December 1990, and a 20 percent evaluation was assigned 
effective August 1, 1990.

The veteran complained on VA compensation and pension 
examination in December 1992 of intermittent pain in the 
lower back with radiation, which was aggravated if he walked 
more than one and a half miles.  He was employed as a 
security guard and had to walk most of his 8 hour shift, 
which aggravated his back pain.  He was not taking any 
medication and did not use a back brace.  He complained of 
limited range of motion of the back and said that the was 
unable to lift more than 10 pounds.   Physical examination 
revealed tenderness to palpation at L4-5.  Range of back 
motion included forward flexion of 60 degrees, backward 
extension of 10 degrees, and lateral bending and rotation of 
20 degrees.  X-rays of the low back were noted to be normal.  
The diagnosis was chronic lumbosacral strain.

It was noted on VA hospitalization in June 1995 for 
rehabilitation that the veteran had a long history of alcohol 
abuse.  He said that he was drinking two pints of gin a day.  

The veteran died in June 1995.  According to the death 
certificate, the veteran died of aspiration pneumonia of the 
left lower lobe with abscess due to probable sepsis as a 
consequence of ethanol related syncope.  Other significant 
conditions contributing to death but not related to the 
underlying cause of death were fatty liver, gastritis and 
acute tubular necrosis of the kidneys.  An autopsy report in 
essence confirmed that the veteran's death was due to alcohol 
abuse.

The appellant testified at a personal hearing at the RO in 
March 1997 that signs of the veteran's excessive drinking 
began after his second tour in Vietnam and that he drank 
because he was in physical pain.  She testified at a personal 
hearing before the undersigned at the RO in September 1997 
that the veteran's drinking got worse over time, that the 
veteran told her that he drank because it eased his physical 
pain, and that drinking contributed to the veteran's death.

In response to written questions from the Board, a medical 
opinion from a VA physician concluded in March 1998, after a 
review of the claims file, that the veteran did not have 
chronic non-alcohol related liver disease during service and 
that no non-alcohol-related injury or disease incurred during 
service caused or contributed substantially or materially to 
the veteran's death.  In response to written questions from 
the Board, a medical opinion from another VA physician 
concluded in April 1998, after a review of the evidence, that 
the veteran did not have chronic renal disease during 
service.  

In an August 1998 decision, the Board denied the appellant's 
claim for VA death benefits.  The Board noted that service 
connection was not established for any of the conditions 
listed on the Certificate of Death as causing or contributing 
to the veteran's death.  The Board concluded, based on the 
medical evidence of record, including the Certificate of 
Death and the autopsy report, that the veteran's death was 
due to his alcohol abuse.  In denying the appellant's claim, 
the Board cited regulations which prohibit service connection 
for alcohol abuse or the effects of alcohol abuse.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.  The Board 
further stated that there was no competent evidence linking 
the veteran's death to his service-connected back condition.  
Finally, the Board noted the appellant's contention that the 
veteran's alcoholism may have been secondary to post-
traumatic stress disorder (PTSD) but observed that the 
veteran had never been diagnosed as having PTSD.  The 
appellant duly appealed the Board's August 1998 decision to 
the Court.  

The August 2000 joint motion for remand noted that the Board 
had denied the appellant's claim because of the law and 
regulations prohibiting service connection for alcohol abuse 
or the effects of alcohol abuse.  The joint motion went on, 
however, to draw a distinction between alcohol dependence and 
alcohol abuse, citing 38 U.S.C.A. § 1720A.  The joint motion 
noted that the veteran had been identified as being alcohol 
dependent in April 1986.  The case was to be remanded "so 
proper consideration can be given to the veteran's diagnosis 
of alcohol dependence as it related to service connection for 
the cause of the veteran's death."  Later in August 2000, the 
Clerk of the Court signed an order adopting the joint motion 
for remand.

As noted by the Board in the Introduction, no further 
evidence or argument has since been presented by or on behalf 
of the appellant. 

Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. §7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

Initial matter - the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) [holding that VA 
cannot assist in the development of a claim that is not well 
grounded].  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The VCAA is therefore 
applicable to this case.  

(i.)  Duty to notify/assist

Under the VCAA, first, VA has a duty to notify the appellant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  

The Board's review of the record shows that the RO has 
obtained the veteran's complete service medical records and 
all private and VA medical evidence identified by the 
appellant.  In addition, the appellant has offered sworn 
testimony at a personal hearing before an RO Hearing Officer 
in March 1997 and before the undersigned Board member in 
September 1997. 

The appellant was notified of the kind of evidence which was 
required to be submitted in an October 1996 letter from the 
RO.  She was provided further notice in the November 1996 
Statement of the Case and in Supplemental statement of the 
Case in February 1997 and in April 1997.  She submitted 
additional evidence, accompanied by waiver of RO 
consideration under 38 C.F.R. § 20.1304, in conjunction with 
her personal hearing in September 1997.  

As noted above, the Board further developed the evidentiary 
record in this case by seeking additional medical opinion 
evidence.

Finally, as indicated above in the Introduction, after the 
case was remanded by the Court to the Board in August 2000, 
the Board separately contacted both the appellant and the 
attorney who represented her at the Court, informing them 
that they could submit additional evidence and argument.  
None was received. 

In short, the Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the appellant in the 
development of her claim has been satisfied.  See 38 U.S.C.A. 
§§  5107(a)(West 1991), 5103(a)-(d), effective November 9, 
2000.  There is medical and other evidence of record on which 
to base a decision.  The appellant has not pointed to any 
evidence which may be relevant to the claim which has not 
been associated with the claims folder.  The appellant has 
been accorded the opportunity to present evidence and 
argument in support of her claim.  The Board sees no areas in 
which further development might be productive.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  VA has satisfied its duties to notify and to assist 
the appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the appellant's claim.

(ii.)  Bernard consideration

In addition to changes in VA's statutory duty to assist, 
which has been discussed in detail above, the VCAA also 
eliminated the former concept of well grounded claims.   The 
Board's August 1998 decision denied the appellant's claim on 
the basis that it was not well grounded.  The Board wishes to 
make it clear that its present decision was written with the 
VCAA in mind; the standard of review has been set forth 
above, and well groundedness is not a factor in this 
decision.

The Board is also aware that certain preliminary RO decisions 
pertaining to this matter found the appellant's claim to be 
not well grounded.  However, the April 1997 Supplemental 
Statement of the Case did not apply the well groundedness 
standard and appeared to weigh the evidence, which is the 
correct current standard.  The Board therefore does not 
believe that this claim must be remanded to the RO for 
readjudication.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities].

Discussion

In the joint motion for remand which was filed by 
representatives of the appellant and the Secretary of 
Veterans Affairs in August 2000, it was noted that the Board 
denied the appellant's claim on the basis that direct service 
connection for alcohol abuse or the effects of alcohol abuse 
is prohibited by law.  The joint motion for remand went on to 
note that the veteran's medical records included 
documentation of treatment for alcohol dependence, in April 
1986, as well as alcohol abuse.  The joint motion stated that 
alcohol dependence and alcohol abuse are separate conditions 
according to the American Psychiatric Associations Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition 
(1994), (DSM-IV).  The joint motion further indicate that the 
language of 38 U.S.C.A. § 1720A drew an distinction between 
alcohol abuse and alcohol dependence.  The joint motion 
concluded that because alcohol dependence is not listed or 
cited as a bar to direct service connection and there are 
separate criteria for the diagnosis of alcohol dependence, 
the case should to be remanded to the Board to give 
consideration to the diagnosis in service of alcohol 
dependence as it relates to service connection for the cause 
of the veteran's death.  By Order dated August 9, 2000, the 
Court implemented the parties' joint motion and remanded the 
case to the Board.  The Board notes that, as is customary, 
the Order of the Court was signed by the Clerk of the Court 
and not by any of the judges of the Court.  It does not 
appear that the joint motion for remand was reviewed by any 
judge of the Court.

The Board observes that the alleged distinction between 
alcohol abuse and alcohol dependence is the only reason for 
remand which was articulated in the joint motion for remand.

For the reasons expressed below, the Board does not agree 
with the alleged distinction drawn between alcohol abuse and 
alcohol dependence in the joint motion, as adopted by the 
Court.  The Board wishes to make it perfectly clear that it 
has the utmost respect for the Court.  The Board is further 
cognizant that it is obligated by law to comply with the 
directives of the appellate courts, whether they are 
occasioned by review of the Courts or by agreement of the 
parties by joint motion for remand; and it has been held that 
where the remand orders of the Court are not complied with, 
the Board errs as a matter of law.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

With respect to the purported distinction between alcohol 
abuse and alcohol dependence referred to in the August 2000 
joint motion for remand, the Board believes that the 
precedential decision of the Court in Gabrielson v. Brown, 7 
Vet. App. 36 (1994) is controlling.  The Court noted in 
Gabrielson that "[a]lcohol dependence is deemed by statute 
to be the result of willful misconduct and cannot itself be 
service connected."  Gabrielson, 7 Vet. App. at 41 [emphasis 
added by the Board].  The Court cited this same language in 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  These cases 
do not distinguish between alcohol abuse and alcohol 
dependence.  

In short, in precedential decisions the Court has 
specifically concluded that service connection for alcohol 
abuse and/or dependence is precluded by law.  The Joint 
Motion has not cited to any Court case or other controlling 
authority to the contrary.  The Board is therefore placed in 
the uncomfortable situation in which it is squarely in the 
middle of a conflict between Court precedent, which it is 
obligated to follow, and the Court's Order, based on the 
joint motion for remand, which it is also obligated to 
follow.  The Board concludes that it must adhere to the above 
noted language in the Court's precedential decision in 
Gabrielson to the effect that no distinction exists, for the 
purposes of entitlement to service connection, between 
alcohol abuse and alcohol dependence. 

The Board further observes that the two bases relied upon in 
the joint motion for remand have no bearing on the matter of 
service connection.  DSM-IV is, by definition, a diagnostic 
tool.  It is published by the American Psychiatric 
Association.  It does not serve as an addendum to laws passed 
by Congress and regulations promulgated by VA.  Similarly, 
38 U.S.C. § 1720A concerns treatment and rehabilitative 
services for persons with drug and alcohol dependency.  There 
is no indication that that section of law has any bearing on 
service connection, which is specifically covered by such 
sections as 38 U.S.C.A. §§ 105, 1110, 1131 and 1310.  The 
Board further notes in passing that the very brief  joint 
motion for remand provided no clear explanation as to why 
DSM-IV and 38 U.S.C. § 1720A had any bearing on the matter at 
hand. 

Although the Board has concluded that it must follow 
Gabrielson and reject the notion that alcohol dependence is 
somehow different and distinct from alcohol abuse for the 
purpose of determining service connection, this does not end 
the Board's inquiry.  The question which must now be answered 
is how the applicable law and regulations affect this claim 
for entitlement to service connection for the cause of the 
veteran's death.  

In essence, the appellant has advances two separate theories 
in support of her claim for service connection for the cause 
of the veteran's death.  First, she contends that the veteran 
was diagnosed as being alcohol dependent during service and 
that service connection should be granted on a direct basis.  
Second, she contends that the veteran's alcoholism was caused 
by his service-connected back disability
(at times she has also contended that the veteran's 
alcoholism was due to PTSD which was due to his service in 
Vietnam) and that service connection may be granted on a 
secondary basis.  The Board will address the4se contentions 
separately.

(i.)  Direct service connection

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
prohibits, effective for claims filed after October 31, 1990, 
payment for compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 
38 C.F.R. § 3.1(n), 3.301.

The VA Office of General Counsel held in a precedential 
opinion that 38 U.S.C.A. § 105(a), as amended by the OBRA, 
precludes service connection for a disability resulting from 
alcohol or drug abuse on the basis of the disability's 
incurrence or aggravation in service or of a death resulting 
from such a disability.  See VAOPGPREC 2-98 (Feb. 10, 1998); 
see also VAOPGPREC 7-99 (June 9, 1999).

It is clear from the above that the appellant's claim of 
entitlement to VA death benefits based on direct service 
connection fails as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The law, VA regulations and opinions 
of VA General Counsel make this abundantly clear.  The Board 
is obligated to abide by such legal precedent.  See 
38 U.S.C.A. § 7104(c). 

Thus, service connection for alcoholism or residuals thereof 
on a direct basis is precluded by 38 U.S.C.A. § 105(a).  In 
Hall v. West, No. 95-757, slip at 9, (U.S. Vet. App. Sept. 
29, 1998) [a single-judge nonprecedential memorandum decision 
cited herein only for guidance], it was concluded that "[t]he 
Secretary's argument that direct service connection for 
disease or injury resulting from abuse of alcohol
. . .  is precluded by §§ 101(16) and 105(a) is correct."  
Moreover, the General Counsel, in Paragraph 9 of VAOPGCPREC 
7-99 (June 9, 1999), explicitly stated that Section 105(a) 
precludes direct service connection of disability related to 
alcohol abuse.  Finally, the recent decision of the federal 
Circuit in Allen, quoted above, supports this conclusion.

Consequently, the appellant's claim for entitlement to direct 
service connection for the cause of the veteran's death, 
which was filed in August 1995, based on alcohol abuse or 
dependence incurred in service is barred by the controlling 
authorities cited above and lacks legal merit.  38 U.S.C.A. 
§§ 105, 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).

(ii.)  Secondary service connection

However, VA General Counsel further held that the amendments 
made by OBRA do not preclude eligibility based on a 
disability, or death resulting from such a disability, 
secondarily service-connected under 38 C.F.R. § 3.310(a).  
Id.
Moreover, the Court held in Barela v. West, 11 Vet. App. 280 
(1998), that service connection, but not compensation, could 
be granted for drug or alcohol abuse on a secondary basis.  
In addition, as indicated above, the Federal Circuit in Allen 
has recently added to the jurisprudence in this area.

Because Allen was decided after the August 2000 Court Order, 
the Board needs to review the appellant's claim in light of 
Allen.  Based on Allen and VAOPGCPREC 7-99, service 
connection could be granted for alcohol dependence and its 
residuals if such is shown to be secondary to the veteran's 
service-connected lumbosacral strain.  

Although the appellant has contended that the veteran drank 
to alleviate his back pain, the Board finds that the 
preponderance of the evidence on file does not support this 
contention.  The veteran's service medical records show that 
although he complained on multiple occasions of back pain, he 
never indicated that he drank to help him cope with his back 
pain.  The pain appeared to be intermittent, rather than 
constant, since there are a number of occasions when he noted 
back pain of a certain number of days duration, usually five 
or less.  Moreover, his back pain or muscle spasms were 
generally noted to be mild; the only reference to significant 
back pain is in November 1983.  

Moreover, and very significantly in the Board's judgment, 
references in the veteran's service medical records to 
alcohol problems do not mention back pain as a factor in his 
alcohol dependence or abuse.  There appears to be little or 
no correlation between the veteran's episodes of back pain 
and his drinking.  Indeed, medical reports towards the end of 
this service in the mid to late 1980s show significant 
effects of alcohol abuse and dependency, but there is little 
if any evidence of back problems.  As examples, although the 
veteran was to enter an alcohol rehabilitation program in 
April 1986, physical examination in October 1986 and February 
1988 revealed the veteran's spine to be normal.  

Similarly, post-service medical records reveal no connection 
between the veteran's back disability and his alcoholism.  
There is certainly no indication of pain which was being 
self-medicated by the veteran with alcohol.  Indeed, when he 
was examined by VA in December 1992, the veteran complained 
only of intermittent lower back pain without radiation.  X-
rays of the low back were normal.  

In fact, there is no notation in the veteran's service 
medical records or on VA examinations after discharge in 
which the veteran links his alcohol dependence to his 
service-connected low back disability; and there is no 
medical opinion linking the veteran's back disability to his 
alcoholism.  

The only evidence to the contrary consists of the appellant's 
contentions to the effect that the veteran's back disability 
caused him to abuse alcohol.  However, it is now well-settled 
that as a layperson, the appellant is not qualified to render 
medical opinions regarding matters calling for specialized 
medical knowledge, such as the etiology of diseases.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

With the exception of the link alleged between the back 
disability veteran's alcohol abuse/dependence, the appellant 
does not contend that the veteran's service-connected back 
disability otherwise led to his death, and the medical and 
other evidence does not indicate that the back disability was 
in any way implicated in his death.

The appellant has also suggested at times that the veteran 
had PTSD due to his experiences in Vietnam which also caused 
him to abuse alcohol.  However, a review of the medical 
evidence does not reveal a diagnosis of PTSD, much less 
suggest a relationship between the alleged PTSD and the 
veteran's alcoholism.  As indicated above, the appellant is 
not competent to render medical opinions on matters such as 
diagnosis and etiology of diseases.  See Espiritu, supra.

Therefore, with respect to the matter of secondary service 
connection, the Board concludes that the evidence does not 
support the appellant's contention that a service-connected 
disability caused the veteran's alcoholism and related 
diseases.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim.  Service connection 
accordingly is denied for the cause of the veteran's death.
  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

